Citation Nr: 1625456	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel



INTRODUCTION

The Veteran had active service from June 2007 to October 2007 and December 2007 to December 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The Veteran has right ankle arthritis attributable to service.


CONCLUSION OF LAW

The criteria for service connection for right ankle arthritis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.304, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought, there is no need to discuss the duties to notify and assist under the VCAA.

The Board has carefully reviewed all the evidence of record, to include the evidence of treatment and surgery to the right ankle prior to service and that there was no evidence of disability found upon entrance into service.  During service, the Veteran has noted increased disability of the right ankle.  Arthritis was found shortly after service.  Considering the evidence of record, to include the service treatment records and the contents of the July 2009 VA examination report, the Board finds that the evidence is at least in relative equipoise and grants the benefit sought.

ORDER

Service connection for a right ankle disability is granted.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


